Citation Nr: 0321489	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-08 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran served on active military duty from October 1959 
to November 1962.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts (RO).


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by Level II auditory 
acuity in the left ear, and Level VII auditory acuity in the 
right ear.

2.  Bilateral tinnitus is not manifested by an exceptional or 
unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.85, 4.86, Diagnostic Code 6100 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In August 2001, VA 
issued regulations implementing the Veterans Claims 
Assistance Act.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).  

Under the Veterans Claims Assistance Act, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in December 2001, that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The claimant was notified of 
the need for a VA examination, and one was accorded him.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
Private medical evidence has been submitted and associated 
with the claims file.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the Veterans Claims 
Assistance Act of 2000 reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Disability ratings are based, as far as practicable, upon the 
average impairment of earning resulting from the disability.  
38 U.S.C.A. § 1155.  The average impairment is set forth in 
the VA's SCHEDULE FOR RATING DISABILITIES (SCHEDULE) codified in 
C.F.R. Part 4 (2002), which includes diagnostic codes that 
represent particular disabilities.  

Bilateral Hearing Loss

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from a service-
connected hearing loss, the SCHEDULE establishes auditory 
acuity levels, designated Level I for essentially normal 
acuity, through Level XI for profound deafness.  38 C.F.R. § 
4.85, Diagnostic Code 6100.

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Also, when the pure tone threshold is 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  
38 C.F.R. § 4.86(b).  That numeral is then elevated to the 
next higher Roman numeral.  Id. 

Private medical records from the Massachusetts Eye and Ear 
Infirmary dated in March 2002, indicated an asymmetric 
hearing loss, with the right ear worse for 1500 to 4000 
Hertz.  

Thereafter, a VA examination dated in March 2002, found pure 
tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
70
80
100
LEFT
20
50
60
95

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 hertz was 68 decibels in the right ear, and 56 decibels 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 70 percent in the right ear, and 88 
percent in the left ear.  

In support of his claim the appellant also has submitted 
several statements from laypersons who opine that the veteran 
has a significant hearing loss. 

Applying the provisions of 38 C.F.R. § 4.85 medical evidence 
of record, the veteran's service-connected bilateral 
sensorineural hearing loss was properly evaluated as 10 
percent disabling.  Based on a 70 percent speech recognition 
score and a 68-decibel average puretone threshold in the 
right ear, Table VI indicates a Roman numeral designation of 
Level VI hearing acuity.  Based on a 88 percent speech 
recognition score and a 56-decibel average puretone threshold 
in the left ear, Table VI indicates a designation of Level II 
hearing acuity.  When applied to Table VII, the numeric 
designations of VI hearing acuity for the right ear and II 
hearing acuity for the left ear translates to a 10 percent 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As a 
review of the competent medical evidence fails to show that 
the veteran's service-connected left ear hearing loss 
demonstrates either (1) a pure tone threshold of 55 decibels 
or more in all four frequencies, or (2) a pure tone threshold 
of 70 decibels or more at 2000 Hertz, the provisions of 38 
C.F.R. § 4.86 are not for application with regard to the left 
ear.  38 C.F.R. § 4.86.

However, the VA examination conducted in 2002, revealed that 
the puretone threshold was 20 decibels at 1000 Hertz, and 70 
decibels at 2000 Hertz in the right ear.  Accordingly, the 
provisions of 38 C.F.R. § 4.86(b), are for application.  
Utilizing Table VIa, a right ear puretone threshold average 
decibel loss of 68 warrants the assignment of a Roman numeral 
designation of V, in comparison to a designation of VI under 
Table VI.  Under the revised provisions of 38 C.F.R. 
§ 4.86(b), the higher numeral designation of VI is elevated 
to the next higher Roman numeral designation, Level VII 
hearing acuity.  Still, even when applied to Table VII, the 
numeric designations of Level VII hearing acuity in the right 
ear and Level II hearing acuity in the left ear still 
translates to a 10 percent disability rating, and no more.  
38 C.F.R. § 4.85, Table VII.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  As such, a schedular rating in excess of 10 percent 
for the veteran's service-connected bilateral hearing loss is 
not warranted.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
The Board is still obligated, however, to seek out all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

Although the Board has considered lay statements regarding 
social and industrial impairment due to the veteran's 
service-connected bilateral hearing loss, the 10 percent 
evaluation assigned accurately reflect the elements of 
disability present under the SCHEDULE.  In this regard, the 
schedular evaluations in this case are not shown to be 
inadequate.  A rating in excess of 10 percent is provided for 
certain manifestations of the service-connected bilateral 
hearing loss but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture, 
as factors such as marked interference with employment, 
continuous need for medication or treatment, or frequent 
periods of hospitalization due to hearing loss have not been 
shown.  Accordingly, the RO's decision not to refer the 
veteran's claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service was appropriate.

Therefore, a rating in excess of 10 percent for the veteran's 
service-connected bilateral hearing loss is not warranted.  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Tinnitus

The veteran's tinnitus was evaluated by the RO under the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under 
this diagnostic code, a maximum evaluation of 10 percent is 
warranted for recurrent tinnitus.  Id.; see also 68 Fed. Reg. 
25822 (May 14, 2003); VAOPGCPREC 2-2003, 68 Fed. Reg. __ 
(2003).  Thus, as the veteran's tinnitus has been granted the 
maximum schedular evaluation available under this rating 
provision, an evaluation in excess of 10 percent is warranted 
only if the Board finds a more favorable applicable 
diagnostic code or there is a basis for an extraschedular 
evaluation.

The Board, however, is unable to find any alternative 
diagnostic code under which the evaluation of the veteran's 
tinnitus might be increased.  Diagnostic Code 6260 refers to 
the possibility that an evaluation for tinnitus might be 
combined with separate evaluations not only for impaired 
hearing (under Diagnostic Code 6100), as has been done in 
this case, but also for chronic suppurative otitis media, 
mastoiditis, and/or cholesteatoma (under Diagnostic Code 
6200) or peripheral vestibular disorders (under Diagnostic 
Code 6204), except where tinnitus itself supports an 
evaluation under one of those provisions.  See 38 C.F.R. § 
4.87, Diagnostic Codes 6260, Note (2002).  Here, however, the 
veteran has not been diagnosed or granted service connection 
for chronic suppurative otitis media, mastoiditis, 
cholesteatoma, or a peripheral vestibular disorder.  Hence, 
there is no basis for an additional rating.

The Board also considered whether an evaluation in excess of 
10 percent is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1) for tinnitus.  However, the evidence of 
record does not suggest that tinnitus has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition ever has required 
frequent hospitalization, or that tinnitus alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Therefore, an 
extraschedular evaluation is not in order.  38 C.F.R. § 
3.321(b)(1).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

An increased rating for bilateral hearing loss is denied.  An 
increased rating for tinnitus is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

